Citation Nr: 1713443	
Decision Date: 04/25/17    Archive Date: 05/04/17

DOCKET NO.  03-34 169A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

1.  Entitlement to a disability rating in excess of 20 percent prior to May 17, 2016 for a cervical spine disability, and in excess of 30 percent thereafter.

2.  Entitlement to a disability rating in excess of 20 percent for peripheral neuropathy of the left upper extremity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jonathan Z. Morris, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1989 to May 1990.

This matter comes before the Board of Veteran's Appeals (Board) on appeal from a January 2003 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts, which, in pertinent part, granted the Veteran's claim of service connection for residuals of a neck strain (cervical spine disability) and assigned a 10 percent rating, effective July 15, 2002.

This case was previously before the Board in June 2006, where the Board remanded the Veteran's claim of entitlement to an initial rating in excess of 10 percent for further development.  While the case was on remand status, the RO granted an increased rating of 20 percent for the Veteran's cervical spine disability and assigned an effective date of November 25, 2008.  In September 2009, the Board remanded the Veteran's increased rating claim for further development.  In July 2012, the Board granted an increased rating of 20 percent for the Veteran's cervical spine disability from July 15, 2002, and remanded her claim of entitlement to a disability rating in excess of 20 percent since November 25, 2008 for further development.  In July 2013, the RO granted service connection for a lumbar spine disability and for peripheral neuropathy of the left upper extremity, both as secondary to the Veteran's service-connected cervical spine disability.

In August 2015, the Board denied the Veteran's claim of entitlement to a disability rating in excess of 20 percent since November 25, 2008.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  The parties submitted a Joint Motion for Remand (Joint Motion) in February 2016, which indicated that the Board erred by failing to (1) address how none of the VA examiners provided an opinion on whether the Veteran's flare-ups caused additional functional loss; and, (2) discuss the degree of functional loss during a flare-up as a result of pain or at what point in the range of motion pain limits functional loss during flare-ups.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  By an Order dated in February 2016, the Court granted the Joint Motion and remanded the matter for readjudication in accordance with its instructions.  In March 2016, the Board remanded the Veteran's claim for further development.


FINDINGS OF FACT

1.  Prior to May 17, 2016, the Veteran's cervical spine disability was primarily manifested by, at worst, forward flexion 0 to 20 degrees and there was no evidence of any ankylosis of the cervical spine.

2.  Since May 17, 2016, the Veteran's cervical spine disability was primarily manifested by, at worst, forward flexion 0 to 15 degrees; however, there was no evidence of any ankylosis of the spine.

3.  Prior to August 7, 2012, the Veteran's left upper extremity did not manifest neurological impairment.

4.  From August 7, 2012 to May 17, 2016, the Veteran's left upper extremity was primarily manifested by, at worst, a mild neurological impairment of the upper radicular group.

5.  Since May 17, 2016, the Veteran's left upper extremity was primarily manifested by, at worst, a moderate neurological impairment of the upper radicular group.


CONCLUSIONS OF LAW

1.  The criteria for disability rating in excess of 20 percent prior to May 17, 2016 for a cervical spine disability, and in excess of 30 percent thereafter, have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 3.102, 4.7, 4.40, 4.45, 4.59, 4.71a, General Rating Formula for Diseases and Injuries of the Spine (2016).

2.  The criteria for an increased rating of 30 percent, but no higher, for peripheral neuropathy of the left upper extremity, effective May 17, 2016, have been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. § 3.102, 4.3, 4.123, 4.124, 4.124a, Diagnostic Code 8510-8514 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As set forth in the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

For increased rating claims, section 5103(a) requires, at a minimum, that the Secretary (1) notify the claimant that to substantiate a claim, the claimant must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment; (2) provide examples of the types of medical and lay evidence that may be obtained or requested; and (3) further notify the claimant that "should an increase in disability be found, a disability rating will be determined by applying relevant diagnostic Codes," and that the range of disability applied may be between 0 and 100 percent "based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment."  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (holding that VCAA notice need not be veteran specific, or refer to the effect of the disability on "daily life").

In this case, the VCAA duty to notify was satisfied by a letter sent to the Veteran in July 2006.  This letter informed the Veteran of what evidence was required to substantiate the claim, and of her and VA's respective duties in obtaining evidence.  This letter also notified the Veteran of the criteria for assigning a disability rating and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Although VCAA notice was not provided after the receipt of the Veteran's claim in October 2002 and prior to its initial adjudication in January 2003, this error was cured through subsequent readjudication of the claim by issuing a statement of the case in November 2003, as well as a supplemental statement of the case in February 2009, October 2011, October 2013, June 2016, and in January 2017.  The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (holding that the burden of showing an error is harmful falls on the party attacking the agency's determination).  Accordingly, the Board finds that any defect with regard to the timing of the notice to the Veteran is harmless and that VA's duty to notify has been satisfied.

Regarding the duty to assist, the Board notes that the claims file contains the Veteran's service treatment records, VA medical treatment records, and her contentions.  Neither the Veteran nor the Veteran's representative has identified, and the record does not otherwise indicate, any other evidence relevant to her claim that has not been obtained.

Furthermore, the Veteran was provided with VA examinations in December 2002, April 2007, November 2008, May 2010, August 2012, May2016, and in December 2016.  Review of these examination reports reveal that the examiners reviewed the Veteran's past medical history, recorded her current complaints, conducted appropriate evaluations of the Veteran, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  Therefore, the Board concludes that these examination reports, collectively, are adequate for purposes of rendering a decision in this case.  38 C.F.R. § 4.2; Barr v. Nicholson, 21 Vet. App. 303 (2007).

Accordingly, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claim.  Therefore, no further assistance to the Veteran with the development of evidence is required.

II.  Legal Criteria

When evaluating the severity of a particular disability, it is essential that the disability is considered in the context of the entire recorded history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of a disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings, then separate ratings may be assigned for separate periods of time based on the facts found.  This practice is known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).
After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  If the evidence for and against a claim is in equipoise, then the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities at 38 C.F.R. Part 4.  These percentage ratings represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.
III.  Cervical Spine Disability

Back disabilities are rated under either the General Rating Formula for Diseases and Injuries of the Spine or the Formula for Rating Intervertebral Disc Syndrome (IVDS) based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined.  38 C.F.R. § 4.71a.

Disabilities of the spine (other than IVDS when evaluated on the basis of incapacitating episodes) are to be rated under the General Rating Formula for Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.  These criteria are to be applied irrespective of whether there are symptoms such as pain (whether or not it radiates), stiffness, or aching in the affected area of the spine, and they "are meant to encompass and take into account the presence of pain, stiffness, or aching, which are generally present when there is a disability of the spine."  68 Fed. Reg. 51, 454 (Aug. 27, 2003).  Any associated objective neurologic abnormalities including, but not limited to, bowel or bladder impairment, are to be rated separately from orthopedic manifestations under an appropriate diagnostic code.  38 C.F.R. § 4.71a, Note (1).

The words "slight," "moderate," and "severe" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence for "equitable and just decisions."  38 C.F.R. § 4.6.

Under the Formula for Rating IVDS, a 40 percent disability rating is assigned for IVDS with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent disability rating is assigned for IVDS with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  An incapacitating episode is defined as a period of symptoms due to IVDS that requires bedrest prescribed by a physician and treatment by a physician.  Id.

The Veteran's service-connected cervical spine disability is currently assigned a disability rating of 20 percent prior to May 17, 2016, and 30 percent thereafter, under Diagnostic Code 5237.

In order to warrant a higher rating under the Formula for Rating IVDS, there needs to be evidence of both IVDS and of incapacitating episodes due to symptoms of IVDS that requires bedrest prescribed by a physician.  Here, aside from the August 2012 VA examination, there is no medical evidence of record that documents any incapacitating episodes and the Veteran was not shown to have IVDS.

At the December 2002, April 2007, November 2008, and the May 2010 VA examinations, there was no evidence any IVDS of the cervical spine, nor were any incapacitating episodes requiring bedrest prescribed by a physician reported.

At the August 2012 VA examination, the examiner indicated that the Veteran has IVDS of the cervical spine and has had incapacitating episodes requiring bedrest prescribed by a physician.  The examiner indicated that the total duration of all incapacitating episodes over the previous 12 months was at least one week, but less than two weeks.

At the May 2016 and the December 2016 VA examinations, the examiner indicated that the Veteran does not have IVDS of the cervical spine.

The Board acknowledges the August 2012 VA examiner's indication that the Veteran had IVDS of the cervical spine, incapacitating episodes requiring bedrest over the previous 12 months, and that such incapacitating episodes had a total duration of at least one week, but less than two weeks.  However, under the Formula for Rating IVDS Based on Incapacitating Episodes, this finding would only warrant a 10 percent disability rating, which is lower than the Veteran's current rating.  Accordingly, the Board finds that a disability rating in excess of 20 percent prior to May 17, 2016, and in excess of 30 percent thereafter, is not warranted under the Formula for Rating IVDS Based on Incapacitating Episodes.

Even though a higher rating is not warranted under the Formula for Rating IVDS Based on Incapacitating Episodes for either rating period on appeal, the Veteran must still be evaluated for a higher rating under the General Rating Formula for Diseases and Injuries of the Spine.  Under the General Rating Formula for Diseases and Injuries of the Spine, a 10 percent rating is warranted for forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; combined range of motion of the cervical spine greater than 170 degrees, but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in an abnormal gait or abnormal spinal contour.  A 20 percent rating is warranted for forward flexion of the cervical spine greater than 15 degrees, but not greater than 30 degrees; or, combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour.  A 30 percent evaluation is warranted for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  A 40 percent evaluation is warranted for unfavorable ankylosis of the entire cervical spine.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine.

At the December 2002 VA examination, the Veteran demonstrated cervical spine forward flexion 0 to 40 degrees, extension 0 to 20 degrees, right and left lateral flexion 0 to 15 degrees, and right and left lateral rotation 0 to 60 degrees.  Her combined range of motion of the cervical spine was 210 degrees.  On examination of the cervical spine, the examiner indicated that there was radiation of pain on movement, but that no muscle spasm or tenderness was present.  The examiner noted that range of motion was not additionally affected by fatigue, weakness, lack of endurance, or incoordination after repetitive use testing.  The examiner indicated that there were no signs of radiculopathy or ankylosis. 

At the April 2007 VA examination, the Veteran demonstrated cervical spine forward flexion 0 to 40 degrees, extension 0 to 45 degrees, right and left lateral flexion 0 to 40 degrees, right and left lateral rotation 0 to 40 degrees.  Her combined range of motion of the cervical spine was 245 degrees.  On examination of the cervical spine, the examiner indicated that there was radiation of pain on movement and tenderness from C3 to C6, but that no muscle spasm was present.  The examiner noted that range of motion was not limited by fatigue, weakness, or lack of endurance after repetitive use testing.  There was no evidence of any ankylosis.

At the November 2008 VA examination, the Veteran demonstrated cervical spine forward flexion 0 to 30 degrees, extension 0 to 30 degrees, right and left lateral flexion 0 to 30 degrees, right lateral rotation 0 to 50 degrees, and left lateral rotation 0 to 40 degrees.  Her combined range of motion of the cervical spine was 210 degrees.  On examination of the cervical spine, the examiner indicated that there was pain on movement and tenderness at the C6-7 area, but that no muscle spasm was present.  The examiner noted that range of motion was not limited by fatigue, weakness, or lack of endurance after repetitive use testing.  There was no evidence of any ankylosis.

At the May 2010 VA examination, the examiner indicated that the Veteran demonstration limitation of neck movements, especially in extension and lateral flexion, with left greater than right.  However, the examiner did not document the Veteran's range of motions in degrees.  The examiner did indicate that there was pain on movement after repetitive use.

At the August 2012 VA examination, the Veteran demonstrated cervical spine forward flexion 0 to 25 degrees, extension 0 to 20 degrees, right and left lateral flexion 0 to 20 degrees, right lateral rotation 0 to 20 degrees, and left lateral rotation 0 to 30 degrees.  Her combined range of motion of the cervical spine was 135 degrees.  The examiner noted that range of motion was limited by pain, excess fatigability, instability of station, disturbance of locomotion, but was not limited by incoordination after repetitive use.  The examiner indicated that the Veteran has localized tenderness, in addition to guarding or muscle spasm of the cervical spine that does not result in abnormal gait or spinal contour.  There was no ankylosis of the spine present.  The examiner indicated that Veteran had radicular pain or other signs or symptoms due to radiculopathy affecting the upper left extremity.

At the May 2016 VA examination, the Veteran demonstrated cervical spine forward flexion 0 to 20 degrees, extension 0 to 20 degrees, right and left lateral flexion 0 to 25 degrees, right and left lateral rotation 0 to 60 degrees.  Her combined range of motion of the cervical spine was 210 degrees.  After repetitive use testing, the Veteran demonstrated cervical spine forward flexion 0 to 15 degrees, extension 0 to 15 degrees, right and left lateral flexion 0 to 20 degrees, right and left lateral rotation 0 to 50 degrees.  Her combined range of motion of the cervical spine after repetitive use testing was 170 degrees.  The examiner noted that range of motion was limited by pain, fatigue, weakness, and lack of endurance after repetitive use.  The examiner indicated that the Veteran has localized tenderness, in addition to guarding or muscle spasm of the cervical spine that is severe enough to result in abnormal gait or spinal contour.  Ankylosis of the spine was not present.  The examiner indicated that Veteran had radicular pain or other signs or symptoms due to radiculopathy affecting the upper left extremity.

At the December 2016 VA examination, the Veteran demonstrated cervical spine forward flexion 0 to 20 degrees, extension 0 to 20 degrees, right and left lateral flexion 0 to 20 degrees, right and left lateral rotation 0 to 35 degrees.  Her combined range of motion of the cervical spine was 150 degrees.  The examiner noted that range of motion was limited by pain, but was unable to indicate, without mere speculation, whether range of motion was additionally affected by fatigue and after repetitive use.  The examiner indicated that the Veteran has guarding or muscle spasm of the cervical spine that is severe enough to result in abnormal gait or spinal contour.  Ankylosis of the spine was not present.  The examiner indicated that Veteran had radicular pain or other signs or symptoms due to radiculopathy affecting the upper left extremity.

In response to the specific instructions directed by the Board's September 2016 remand, the examiner indicated that she was unable to determine if there was evidence of pain on passive range of motion testing, because it is not feasible to do so in a safe and reasonable manner; similarly, the examiner indicated that she was unable to determine if there was evidence of pain when the joint is used in non-weightbearing, because the spine does not have an opposing joint.  See Correia v. McDonald, 28 Vet. App. 158 (2016).

Prior to May 17, 2016, in order to warrant a higher rating under the General Rating Formula for Diseases and Injuries of the Spine, the evidence would need to show that there was either forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.

The Board finds that a disability rating in excess of 20 percent is not warranted under the General Rating Formula for Diseases and Injuries of the Spine prior to May 17, 2016, because, at worst, the Veteran demonstrated forward flexion of the cervical spine at 20 degrees, and there was no sign of any ankylosis.

Since May 17, 2016, in order to warrant a higher rating under the General Rating Formula for Diseases and Injuries of the Spine, the evidence would need to show that there is unfavorable ankylosis of the entire cervical spine.

The Board finds that a disability rating in excess of 30 percent is not warranted under the General Rating Formula for Diseases and Injuries of the Spine since May 17, 2016, because, there is no evidence of any ankylosis of the cervical spine.

In reaching this determination, the Board acknowledges that pain on motion must be taken into account when rating a disability based on limitation of motion, even where there is compensable loss as a result of limitation of motion.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, to receive disability compensation for painful motion, that pain must result in functional loss (i.e., limitation in the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination or endurance").  See 38 C.F.R. § 4.40; see also Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011).  In other words, "although pain may cause functional loss, pain itself does not constitute functional loss" that is compensable for VA benefit purposes.  Mitchell, 25 Vet. App. at 37.

Here, given the Veteran's overall range of motion during her VA examinations, which took pain into consideration, the Board finds that a 20 percent rating, prior to May 17, 2016, and a 30 percent rating thereafter, properly compensates her for the extent of functional loss resulting from symptoms like painful motion.  Moreover, as will be discussed further below, the Veteran is already in receipt of a separate disability rating for her peripheral neuropathy of the left upper extremity.

Finally, regarding Note (1) of the General Rating Formula for Diseases and Injuries of the Spine, the Board finds that there are no other objective neurologic abnormalities associated with the Veteran's cervical spine disability that has not be separately evaluated under an appropriate diagnostic code.  Aside from the Veteran's peripheral neuropathy of the left upper extremity, which will be addressed below, the medical evidence fails to show any additional neurological symptomatology related to her cervical spine disability.  Therefore, the Board finds that a separate rating for any additional neurological manifestations of the Veteran's cervical spine disability is not warranted.  38 C.F.R. §§ 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1).

IV.  Peripheral Neuropathy of the Left Upper Extremity

As noted above, the regulations governing the evaluation of back disability claims provide that any associated objective neurologic abnormalities may be separately rated under an appropriate diagnostic code.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1).

Service connection has been established for peripheral neuropathy of the left upper extremity (as associated with residuals of a neck strain), effective August 7, 2012.  See July 2013 Rating Decision.  An initial 20 percent disability rating has been assigned under Diagnostic Code 8510-8514, based primarily on mild incomplete paralysis in the upper radicular group of the minor extremity resulting from the service-connected cervical spine disability.

For impairment of an upper extremity, the disability rating assigned depends on whether the extremity is the major extremity or the minor extremity.  The major extremity is the one predominantly used by the Veteran.  Only one extremity may be considered major.  38 C.F.R. § 4.69.  The Board notes that the RO has rated the left upper extremity as the Veteran's non-dominant extremity, and the Veteran has not disputed that rating.

In the selection of diagnostic code numbers assigned to disabilities, injuries will generally be represented by the number assigned to the residual condition on the basis of which the rating is determined.  With injuries and diseases, preference is to be given to the number assigned to the injury or disease itself; if the rating is determined on the basis of residual conditions, the number appropriate to the residual condition will be added, preceded by a hyphen.  38 C.F.R. § 4.27.  The hyphenated diagnostic code in this case indicates that damage to the peripheral nerves under Diagnostic Code 8510, is the service-connected disorder and impairment of the radial nerve, under Diagnostic Code 8514, is a residual condition.

38 C.F.R. § 4.124a, Diagnostic Code 8510 concerns impairment of the upper radicular group (fifth and sixth cervicals).  In the minor extremity, mild, incomplete paralysis of this nerve warrants a 20 percent rating; moderate, incomplete paralysis warrants a 30 percent rating; and, severe, incomplete paralysis warrants a 40 percent rating.  A maximum 60 percent rating is warranted for complete paralysis of the upper radicular group in the minor extremity with all shoulder and elbow movements lost or severely affected, hand and wrist movements not affected.  Id.

38 C.F.R. § 4.124a, Diagnostic Code 8514 concerns impairment of the radial nerve.  In the minor extremity, mild, incomplete paralysis of this nerve warrants a 20 percent rating; moderate, incomplete paralysis warrants a 20 percent rating; and, severe, incomplete paralysis warrants a 40 percent rating.  A maximum 60 percent rating is warranted for complete paralysis of the radial nerve in the minor extremity with drop of hand and fingers, wrist and fingers perpetually flexed, the thumb adducted falling within the line of the outer border of the index finger; cannot extend hand at wrist, extend proximal phalanges of fingers, extend thumb, or make lateral movement of wrist; supination of hand, extension and flexion of elbow weakened, the loss of synergic motion of extensors impairs the hand grip seriously; total paralysis of the triceps occurs only as the greatest rarity.  Id.

The term "incomplete paralysis," with peripheral nerve injuries, indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis, whether due to the varied level of the nerve lesion or partial regeneration.  When the involvement is wholly sensory, the rating should be evaluated as mild, or at most, the moderate degree.  See note under "Diseases of the Peripheral Nerves."  38 C.F.R. § 4.124a.
At the December 2002 VA examination, the Veteran complained of intermittent pain in her neck radiating to her upper back.  The examiner indicated that there were no signs of radiculopathy present.

At the April 2007 VA examination, the Veteran complained of pain that radiated to her upper back and shoulders, bilaterally, associated with stiffness on the left side greater than the right.

At the August 2012 VA examination, the examiner indicated that the Veteran has signs or symptoms of radiculopathy in the left upper extremity with symptoms of mild constant pain and numbness, and moderate intermittent pain and paresthesias and/or dysesthesias.  The examiner noted that the C5/C6 nerve roots (upper radicular group) and the C7 nerve roots (middle radicular group) were involved and that the impairment was mild in severity.  The examiner indicated that the radial nerve (musculospiral nerve) was not affected.

At the May 2016 VA examination, the Veteran reported that she has a penetrating and throbbing pain in the back of her neck that radiates to the left side of her arm.  The examiner indicated that the Veteran has signs or symptoms of radiculopathy in the left upper extremity with symptoms of moderate constant and intermittent pain, mild paresthesias and/or dysesthesias, and moderate numbness.  The examiner noted that the C5/C6 nerve roots (upper radicular group) were involved and the impairment was moderate in severity.

At the December 2016 VA examination, the Veteran reported that her neck pain is worse over the past few months and that the pain travels down her left arm and in her back.  The examiner indicated that the Veteran has signs or symptoms of radiculopathy in the left upper extremity with symptoms of mild pain, paresthesias and/or dysesthesias, and numbness.  The examiner noted that the C7 nerve roots (middle radicular group) were involved and the impairment was mild in severity.

After reviewing the medical evidence of record, the Board finds that the symptoms related to the Veteran's peripheral neuropathy of the left upper extremity more closely approximates the rating criteria under Diagnostic Code 8510.  In order to warrant an increased rating under this Diagnostic Code, the evidence would need to show moderate or severe neurological impairment of the upper radicular group.  Here, the May 2016 VA examiner indicated that radiculopathy in the left upper extremity was present and noted that the impairment was moderate in severity.  As a result, the evidence of record is at least in equipoise as to whether the Veteran's peripheral neuropathy of the left upper extremity warrants an increased 30 percent rating, effective May 17, 2016 (i.e. the date of the VA examination).

V.  Extraschedular Consideration

An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-16.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extraschedular evaluation.  38 C.F.R. § 3.321 (b)(1).  Otherwise, the schedular evaluation is adequate, and referral is not required.  Thun, 22 Vet. App. at 116.

Here, the Board finds that in this case the schedular rating is adequate.  The diagnostic criteria contemplate and adequately describe the symptomatology of the Veteran's service-connected cervical spine disability which was primarily productive of limited motion.  See Thun, 22 Vet. App. at 115.  When comparing the Veteran's disability symptoms with the schedular criteria, the Board finds that her symptoms are congruent with the disability picture represented by the ratings assigned and she does not have symptoms associated with the disability that have been unaccounted for by the schedular ratings assigned herein.  See 38 C.F.R. § 4.71a.  Accordingly, a comparison of the Veteran's symptoms and functional impairments resulting from her service-connected disability with the pertinent schedular criteria does not show that her cervical spine disability presents "such an exceptional or unusual disability picture... as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321 (b).

Based on this threshold finding, there is no need to consider whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization.  See Thun, 22 Vet. App. at 118-19 (holding that the Board's finding that the rating criteria were adequate to evaluate the claimant's disability was a sufficient basis for denying extraschedular consideration without regard to whether there was marked interference with employment).  As such, referral for extraschedular consideration is not warranted.  See VAOPGCPREC 6-96.

Finally, the Board notes that under Johnson v. McDonald, a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  762 F.3d. 1362 (2014).  However, in this case, after applying the benefit of the doubt under Mittleider v. West, there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  11 Vet. App. 181 (1998).  Moreover, the Veteran has not identified relevant symptomatology that is not contemplated by the rating criteria, nor has she cited evidence showing that the disability picture is so unusual or exceptional that it is not contemplated by the rating schedule such that a referral was warranted. 

The statements or findings of impaired function, such as pain and particularly restrictions as to locomotion, pertain to functional limitations that are contemplated by the governing Diagnostic Code criteria and corresponding regulations.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); DeLuca v. Brown, 8 Vet. App. 202   (1995); 38 C.F.R. §§ 4.40, 4.45.  Additionally, 38 C.F.R. §§ 4.40 and 4.45 provide that musculoskeletal system ratings contemplate functional loss and the factors of disability affecting the joints.  The evaluations are all encompassing in that they have specific requirements such as motion, yet are broad in that they provide for a level of impairment based on functional loss.  The inability to accomplish certain tasks, such as walking or running are not "symptoms" set forth in any portion of the Rating Schedule, yet they are a result of the same symptoms of pain, painful and limited motion, and decreased strength.  Thus, it is a result contemplated by the rating criteria as it is based on the same symptomatology. 

As to any express or implied contention that because the rating criteria are silent as to effects of occupational and daily activities that the rating schedule does not contemplate the total disability picture, this is insufficient to conclude that the rating criteria are inadequate because this is precisely what the rating criteria are designed to do and the Veteran has not demonstrated that the rating schedule is inadequate in any way.  See 38 C.F.R. §§ 3.321 (a), 4.1. 

In reaching this determination, the Board considered the doctrine of reasonable doubt.  However, the preponderance of the evidence is against referral of the claim for extraschedular consideration.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

1.  Entitlement to a disability rating in excess of 20 percent prior to May 17, 2016 for a cervical spine disability, and in excess of 30 percent thereafter, is denied.

2.  Entitlement to an increased rating of 30 percent, but no higher, for peripheral neuropathy of the left upper extremity, is granted, effective May 17, 2016, subject to the laws and regulations governing the payment of monetary benefits.



____________________________________________
M. H. Hawley
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


